Citation Nr: 1640951	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-19 133	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and secondary to coronary artery disease or diabetes.  

2.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides and secondary to coronary artery disease or diabetes.  

3.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus for the period from March 30, 2006, and prior to September 8, 2006, and in excess of 20 percent from that date.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in August 2013 and is now ready for appellate review.  

The Board notes that the Veteran requested a hearing in conjunction with his appeal, but in July 2011 withdrew his hearing request.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a conclusion that the Veteran has hypertension or hypothyroidism as a result of exposure to herbicides in service or any other in-service event, symptomatology, or pathology; hypertension was not shown to a compellable degree within one year of service. 

2.  The preponderance of the evidence is against a conclusion that the Veteran has hypertension or hypothyroidism that is etiologically related to coronary artery disease or diabetes, to include by way of aggravation.   

3.  For the period from March 30, 2006, and prior to September 8, 2006, diabetes mellitus did not require the use of insulin or an oral hypoglycemic agent. 

4.  For the period beginning September 8, 2006, diabetes mellitus has not required the avoidance of strenuous occupational and recreational activities.  

5.  Hearing acuity is to Level I in each ear.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as due to exposure to herbicides or secondary to coronary artery disease or diabetes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for hypothyroidism, to include as due to exposure to herbicides or secondary to coronary artery disease or diabetes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for diabetes mellitus for the period from March 30, 2006, and prior to September 8, 2006, and in excess of 20 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.119 Diagnostic Code (DC) 7913 (2015).

4.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 DC 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as hypertension.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310 (a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Additionally, a Veteran, such as the appellant in the instant case, who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In the case of such a Veteran, service connection for certain diseases, including diabetes and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  However, a claimant is not precluded from establishing service connection for such with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Summarizing the pertinent facts with the above criteria in mind, the service treatment reports (STRs), to include the reports from the July 1971 separation examination and medical history collected at that time, are silent for hypothyroidism or hypertension.  The Veteran specifically denied a history of high blood pressure on the medical history collected at separation.  Blood pressure was recorded at 136/78 at separation from service.  

After service, the record reflects a July 2013 private treatment report noting that the Veteran had been treated for coronary artery disease, to include coronary artery bypass surgery in May 2003.  He filed a general claim for "all benefits to which I may be entitled," including for pension and service connection, in June 2003, and a claim for service connection for hearing loss and tinnitus in July 2004.  The Veteran filed a claim for service connection for hypertension in April 2005.  Thereafter, private clinical reports received in June 2005 reflect a prescription list that includes Lisinopril for high blood pressure, and the reports from the May 2003 bypass surgery reflect a diagnosis of hypertension.  A September 2006 VA clinical record reflects a diagnosis of hypothyroidism.   

A May 2008 VA examination, the reports from which reflect the examiner noting that hypertension was diagnosed in 2002, before the Veteran was diagnosed with diabetes (which the record reflects was in 2006), reflects the opinion of the examiner that the Veteran's hypertension was not a complication of diabetes or aggravated thereby.  The rationale provided for this opinion was that there was no evidence of nephropathy.  

The VA examinations ordered by the August 2013 remand to address the claims for service connection for hypertension and hypothyroidism, completed in March 2014, resulted in the opinions that both conditions were less likely than not related to an in-service injury, event or illness or the service connected diabetes or coronary artery disease.  With respect to hypertension, the examiner's rationale was that a review of the medical literature did not support a conclusion that heart disease caused hypertension, and that the common risk factors for hypertension included smoking, drinking, being male, a family history, and being overweight (in this regard, clinical records, including a September 16, 2015, VA outpatient treatment record contained in the Virtual VA File, noted that the Veteran has been categorized as being overweight.)  Further, the clinician explained that a review of the medical literature did not substantiate a conclusion that there was a relationship between exposure to Agent Orange and hypertension, and that there was no documented evidence in the record to support a conclusion that there was a relationship between the Veteran's diabetes and hypertension.  The clinical explained that hypertension in diabetes was usually the result of kidney disease, and that the Veteran had normal kidney functioning with no evidence of diabetic nephropathy.  

With regard to hypothyroidism, the rationale included the conclusion that there was no evidence of this condition in service and that a review of the medical literature did not substantiate a relationship between exposure to Agent Orange and hypothyroidism.  The clinician also stated that a review of the medical literature did not support a conclusion that there was a relationship between coronary artery disease or diabetes and hypothyroidism.  

There is otherwise no medical opinion or evidence supporting a conclusion that there is a relationship between in service symptomatology or pathology and hypertension or hypothyroidism, or that there is a relationship, to include by way of aggravation, between coronary artery disease or diabetes and hypertension or hypothyroidism, and the undersigned finds the March 2014 VA opinions in this regard to be definitive with respect to these matters.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In making this determination, the undersigned notes that hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents as stated above.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  Moreover, as hypertension was first shown decades after service, and is not shown or claimed to have been demonstrated within one year of service, presumptive service connection for hypertension on the basis of chronic disease, to include by was of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Also weighing against service connection on a theory of direct causation are the silent service treatment reports and the fact that it was decades after service that hypertension or hypothyroidism were first demonstrated and that the Veteran first filed claims for service connection these disabilities.  Combee, supra; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Finally, to whatever extent the assertions of the Veteran (to include through his representative) are being advanced in an attempt to establish that hypertension or hypothyroidism are related to service or the service connected coronary artery disease or diabetes, such attempts must fail.  Matters relating to the medical etiology of a disability are questions within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011)), here, the specific matters as to the whether the Veteran's hypertension or hypothyroidism are related to service, to include the presumed exposure to Agent Orange therein, or to the service connected coronary artery disease or diabetes, are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

Simply stated, the determinations as to whether the Veteran has hypertension or hypothyroidism as a result of service, to include exposure to Agent Orange therein, or the service connected coronary artery disease or diabetes, to include by way of aggravation, are complex medical questions for which the Veteran lacks adequate medical training to address.  As his lay assertions in this regard have no probative value, the Veteran cannot support his claims for service connection for hypertension or hypothyroidism on the basis of lay assertions alone. 

In light of the above and in sum, the Board finds that service connection for hypertension and hypothyroidism is not warranted.  In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for hypertension and hypothyroidism.  As such, that doctrine is not applicable, and these claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

1.  Diabetes

The Veteran's service-connected diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 10 percent disability rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  The next higher disability rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, DC 7913.

The Board also observes that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (1).

Service connection for diabetes was granted by a November 2006 rating decision.  A 10 percent rating for this disability was assigned from March 30, 2006, and a 20 percent rating was assigned from September 8, 2006.  Each rating was assigned under DC 7913.   

The evidence of record at the time of this decision included VA clinical records which indicated the Veteran's diabetes was controlled with diet until September 8, 2006, at which time Glipide (an oral hypoglycemic agent), was prescribed for daily use.  

The record also includes reports from a May 2008 VA diabetes mellitus examination that noted that the Veteran's diabetes mellitus was still being treated with an oral hypoglycemic agent, and that the Veteran did not require insulin.  It was also noted that diabetes did not restrict the Veteran's ability to perform strenuous activities. 

The reports from the February 2014 VA diabetes mellitus examination conducted pursuant to the Board remand, which reflect review of the claims file, noted that the Veteran's diabetes was managed by a restricted diet and oral hypoglycemic agents but did not require regulation of activities as part of the medical management of this condition.  Review of the remaining clinical evidence of record-to include VA outpatient treatment reports dated through March 2016 (as contained in the Virtual VA File)-does indicate that insulin is part of the medical management of diabetes, but does not reflect that the Veteran's diabetes requires the regulation of activities.  

Turning first to whether a rating may be assigned in excess of 10 percent for diabetes mellitus for the period from March 30, 2006, and prior to September 8, 2006, such a rating would be warranted if the Veteran's diabetes mellitus required a restricted diet and the use of insulin or an oral hypoglycemic agent.  Review of the record does not reflect that prior to the September 8, 2006, VA clinical record documenting the addition of an oral hypoglycemic agent as treatment for diabetes that the Veteran's diabetes required an oral hypoglycemic agent or insulin.  As such, a schedular rating in excess of 10 percent for diabetes mellitus for the period from March 30, 2006, and prior to September 8, 2006, are not met.  38 C.F.R. §§ 3.400, 4.119, DC 7913.  

As for a rating in excess of 20 percent for the period beginning September 8, 2006, such a rating would require that the Veteran's diabetes mellitus be medially managed-given that the criteria are listed in the conjunctive-by insulin, restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities).  It was noted at both the May 2008 and February 2014 VA examinations that the Veteran's diabetes did not require the regulation of activities, and there is otherwise no indication in the record that this condition requires the regulation of activities as defined by regulation.  As such, a schedular rating in excess of 20 percent for diabetes mellitus for the period beginning September 8, 2006, are not met.  38 C.F.R. §§ 3.400, 4.119, DC 7913.  

2.  Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz  38 C.F.R. § 4.86.

A December 2005 VA audiometric examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
34
15
25
45
50
LEFT
26
15
15
30
45

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

The February 2014 VA audiometric examination conducted pursuant to the Board remand revealed pure tone thresholds, in decibels, as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
35
15
20
50
60
LEFT
35
10
15
45
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner noted that the Veteran's bilateral hearing loss impacted the ordinary conditions of daily life, including the ability to work, and noted the Veteran's comment that he cannot understand conversations.  

The audiometric readings from both examinations set forth above on Table VI of 
38 C.F.R. § 4.85 result in Level I hearing in the each ear, warranting a noncompensable rating with application of Table VII.

In short, given the audiometric findings listed above and the manner in which ratings for hearing loss disability are determined, the assignment of a compensable initial rating for the Veteran's hearing loss is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

To the extent that the Veteran contends that his hearing loss is more severe than the rating to which he has been found to be entitled, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include not being able to understand conversations.  However, after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable schedular rating are not met.  See Lendenmann, supra. 

3.  Final Considerations  

The Board finds that further staged schedular ratings for diabetes mellitus, or a staged rating for bilateral hearing loss, are not warranted as the Veteran's symptomatology associated with these conditions has otherwise remained stable throughout the appeal.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his diabetes mellitus and bilateral hearing loss, the Board finds that the Veteran's diabetes mellitus and bilateral hearing loss symptoms are fully addressed by the rating criteria under which each disability is rated.  The impairment associated with the Veteran's diabetes mellitus is fully addressed by the rating criteria, as a wide range of manifestations are contemplated by DC 7913.  With respect to hearing loss, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule contemplates both the average decibel loss as well as speech discrimination scores for hearing loss.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities addressed above, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual Unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of Unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the February 2014 VA examination reports did note that the Veteran's hearing loss had impacted employment, but none of the these examination reports, or any other objective evidence of record, suggest that the Veteran's service-connected hearing loss or diabetes, either alone or in combination, rendered him unemployable.  Therefore, a claim for a TDIU is not raised and need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for diabetes mellitus for the period from March 30, 2006, and prior to September 8, 2006, and in excess of 20 percent from that date, as well as the assignment of a compensable rating for bilateral hearing loss at any time during the appeal period; as such, the benefit of the doubt doctrine is not applicable with respect to such matters, and a rating in excess of 10 percent for diabetes mellitus for the period from March 30, 2006, and prior to September 8, 2006, and in excess of 20 percent from that date, as well as a compensable rating for bilateral hearing loss, must be denied.  Gilbert, supra; 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for hypertension, to include as due to exposure to herbicides and secondary to coronary artery disease or diabetes, is denied.  

Service connection for hypothyroidism, to include as due to exposure to herbicides and secondary to coronary artery disease or diabetes, is denied.  

An initial evaluation in excess of 10 percent for diabetes mellitus for the period from March 30, 2006, and prior to September 8, 2006, and in excess of 20 percent from that date is denied.  

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.   


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


